DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Terminal Disclaimer
The terminal disclaimer filed on October 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,886,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0178920 as filed by Dole et al, (hereinafter, Dole).

Dole teaches a method of etching a film stack (see, for example, [0028]).  Dole teaches etching a film stack to form a gap with a substantially uniform width, a sidewall and a bottom (see, for example, FIG. 3, FIG. 8).  Dole teaches depositing a liner comprising boron on the sidewall and the bottom of the gap (see, for example, [0044]).  Dole teaches etching the liner from the bottom of the gap; and selectively etching the film stack relative to the liner to a depth of a third thickness to extend a depth of the gap (see, for example, [0049]-[0050]).

Regarding claim 2, Dole teaches the film stack comprises alternating layers (see, for example, FIG. 8).

Regarding claim 3, Dole teaches each alternating layer has a thickness in a range of 100 A to 3000 A (see, for example, [0037]).

Regarding claim 4, Dole teaches the alternating layers comprise an oxide layer and a nitride layer (see, for example, [0037]).

Regarding claim 5, Dole teaches the alternating layers comprise an oxide layer and a polysilicon stack (see, for example, [0037]).

Regarding claim 6, Dole teaches forming a patterned hardmask on the film stack before etching and wherein openings in the patterned hardmask expose portions of the film stack to be etched (see, for example, FIG. 8 and [0154]).

Regarding claim 7, Dole teaches the gap has a width in a range of about 1 nm to about 100 nm (see, for example, [0034]).

Regarding claim 8, Dole teaches wherein the liner comprises one or more of B and BN (see, for example [0077] and [0081]).

Regarding claim 9 Dole teaches the liner is substantially conformal and deposited by atomic layer deposition (see, for example, [0102]).

Regarding claim 10, Dole teaches the liner has a thickness in a range of about 10 A to about 50 A (see, for example, [0051]).

Regarding claim 11, Dole teaches the liner has a total thickness on the sidewall of the gap which is less than or equal to 50% of the width of the gap (see, for example, [0034] and [0051]).

Regarding claim 12, Dole teaches the liner has a thickness on the sidewall of the gap that is greater than a thickness on the bottom of the gap (see, for example, [0156]).

Regarding claim 13, Dole teaches controlling the thickness of the sidewall and bottom liner such that the thickness of the sidewall of the gap is greater than or equal to 120 percent of the thickness on the bottom of the gap in that Dole teaches a sidewall protection film having a decreasing thickness with depth that extends to the point of no deposition occurring to form a bottom liner (see, for example, [0041]).

Regarding claim 18, Dole teaches each etch process is substantially directional (see, for example, [0034]-[0037]).

Regarding claim 19, Dole teaches removing the liner after etching the film stack (see, for example, FIGs. 3F -3I, [0056] and [0157]).


Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716